EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

1.	(Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least:	
receive an indication of a change to a map of a map database, wherein the change comprises joining of a new road link to an existing road link along a length of the existing road link, wherein the existing road link extends between a first node and a second node, wherein the existing road link has a first road link identifier, and wherein a new node is formed where the new road link joins the existing road link;
generate a first new identifier for a segment of the existing road link between the first node and the new node;
generate a second new identifier for a segment of the existing road link between the new node and the second node, the second new identifier set equal to an XOR function of the first road link identifier and the first new identifier;
assign the first new identifier to the segment of the existing road link between the first node and the new node; 
assign the second new identifier to the segment of the existing road link between the new node and the second node; [[and]]
update the map database with the new node, the segment of the existing road link between the first node and the new node identified by the first new identifier, and the segment of the existing road link between the new node and the second node identified by the second new identifier; and 
generate a route between an origin and a destination, wherein the route comprises the road link between the first node and the new node identified by the first new identifier and the road link between the new node and the second node identified by the second new identifier, wherein the first road link identifier is identifiable through application of the XOR function to the first new identifier and the second new identifier, wherein the XOR function is applied to correlate link identifiers between different map versions enabling the translation of a map identifier of one version of a map to a different identifier or plurality of identifiers in another version of the map.

2.	(Original) The apparatus of claim 1, wherein the first new identifier is a randomly generated number.

3.	(Original) The apparatus of claim 1, wherein the first new identifier is generated to be a new identifier not found in a lookup table of existing road link identifiers. 

4.	(Original) The apparatus of claim 1, wherein the apparatus is further caused to:
receive an indication of a second change to the map, wherein the second change comprises removal of a node between a second road link and a third road link, wherein the second road link has a second road link identifier, and wherein the third road link has a third road link identifier;
generate a third new identifier for a road segment including both the second road link and the third road link, wherein the third new identifier is set equal to an XOR function of the second road link identifier and the third road link identifier; and
assign the third new identifier to the road segment including both the second road link and the third road link.

5.	(Canceled) 

6.	(Currently Amended) The apparatus of claim [[5]]1, wherein the apparatus is further caused to:
provide the generated route to a client including a listing of road link identifiers including the first new identifier and the second new identifier.

7.	(Original) The apparatus of claim 6, wherein the second new identifier is established by a client in response to applying the XOR function to the first road link identifier and the first new identifier.

8.	(Currently Amended) The apparatus of claim 1, wherein the apparatus is further caused to provide for delivery of the first new identifier of the segment of the existing road link between the first node and the new node and the second new identifier of the segment of the existing road link between the new node and the second node for storage as identifiers of [[the]] respective segments of the existing road link. 

9. 	(Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to:
receive an indication of a change to a map of a map database, wherein the change comprises joining of a new road link to an existing road link along a length of the existing road link, wherein the existing road link extends between a first node and a second node, wherein the existing road link has a first road link identifier, and wherein a new node is formed where the new road link joins the existing road link;
generate a first new identifier for a segment of the existing road link between the first node and the new node;
generate a second new identifier for a segment of the existing road link between the new node and the second node, the second new identifier set equal to an XOR function of the first road link identifier and the first new identifier;
assign the first new identifier to the segment of the existing road link between the first node and the new node; 
assign the second new identifier to the segment of the existing road link between the new node and the second node; [[and]]
update the map database with the new node, the segment of the existing road link between the first node and the new node identified by the first new identifier, and the segment of the existing road link between the new node and the second node identified by the second new identifier; and
generate a route between an origin and a destination, wherein the route comprises the road link between the first node and the new node identified by the first new identifier and the road link between the new node and the second node identified by the second new identifier, wherein the first road link identifier is identifiable through application of the XOR function to the first new identifier and the second new identifier, wherein the XOR function is applied to correlate link identifiers between different map versions enabling the translation of a map identifier of one version of a map to a different identifier or plurality of identifiers in another version of the map.

10.	(Original) The computer program product of claim 9, wherein the first new identifier is a randomly generated number.

11.	(Original) The computer program product of claim 9, further comprising program code instructions to:
receive an indication of a second change to the map, wherein the second change comprises removal of a node between a second road link and a third road link, wherein the second road link has a second road link identifier, and wherein the third road link has a third road link identifier;
generate a third new identifier for a road segment including both the second road link and the third road link, wherein the third new identifier is set equal to an XOR function of the second road link identifier and the third road link identifier; and
assign the third new identifier to the road segment including both the second road link and the third road link.

12.	(Canceled) 

13.	(Currently Amended) The computer program product of claim [[12]]9, further comprising program code instructions to:
provide the generated route to a client including a listing of road link identifiers including the first new identifier and the second new identifier.

14.	(Original) The computer program product of claim 9, wherein the second new identifier is established by a client in response to applying the XOR function to the first road link identifier and the first new identifier.

15.	(Currently Amended) The computer program product of claim 9, further comprising program code instructions to provide for delivery of the first new identifier of the segment of the existing road link between the first node and the new node and the second new identifier of the segment of the existing road link between the new node and the second node for storage as identifiers of [[the]] respective segments of the existing road link. 

16.	(Currently Amended) A method comprising:
receiving an indication of a change to a map of a map database, wherein the change comprises joining of a new road link to an existing road link along a length of the existing road link, wherein the existing road link extends between a first node and a second node, wherein the existing road link has a first road link identifier, and wherein a new node is formed where the new road link joins the existing road link;
generating a first new identifier for a segment of the existing road link between the first node and the new node
generating a second new identifier for a segment of the existing road link between the new node and the second node, the second new identifier set equal to an XOR function of the first road link identifier and the first new identifier;
assigning the first new identifier to the segment of the existing road link between the first node and the new node; 
assigning the second new identifier to the segment of the existing road link between the new node and the second node; [[and]]
updating the map database with the new node, the segment of the existing road link between the first node and the new node identified by the first new identifier, and the segment of the existing road link between the new node and the second node identified by the second new identifier; and
generating a route between an origin and a destination, wherein the route comprises the road link between the first node and the new node identified by the first new identifier and the road link between the new node and the second node identified by the second new identifier, wherein the first road link identifier is identifiable through application of the XOR function to the first new identifier and the second new identifier, wherein the XOR function is applied to correlate link identifiers between different map versions enabling the translation of a map identifier of one version of a map to a different identifier or plurality of identifiers in another version of the map.

17.	(Original) The method of claim 16, wherein the first new identifier is a randomly generated number.

18.	(Original) The method of claim 16, further comprising:
receiving an indication of a second change to the map, wherein the second change comprises removal of a node between a second road link and a third road link, wherein the second road link has a second road link identifier, and wherein the third road link has a third road link identifier;
generating a third new identifier for a road segment including both the second road link and the third road link, wherein the third new identifier is set equal to an XOR function of the second road link identifier and the third road link identifier; and
assigning the third new identifier to the road segment including both the second road link and the third road link.

19.	(Canceled) 

20.	(Currently Amended) The method of claim [[19]]16, further comprising:
providing the generated route to a client including a sequential listing of road link identifiers including the first new identifier and the second new identifier.
	
21.	(Original) The method of claim 16, wherein the second new identifier is established by a client in response to applying the XOR function to the first road link identifier and the first new identifier.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The 35 U.S.C. 101 rejection is overcome in view of the applicant's arguments filed on 5/3/2022.

The prior art of record does not teach nor suggest the following:
An apparatus which generates a route which comprises the following steps:
generate a route between an origin and a destination, wherein the route comprises the road link between the first node and the new node identified by the first new identifier and the road link between the new node and the second node identified by the second new identifier, wherein the first road link identifier is identifiable through application of the XOR function to the first new identifier and the second new identifier, wherein the XOR function is applied to correlate link identifiers between different map versions enabling the translation of a map identifier of one version of a map to a different identifier or plurality of identifiers in another version of the map.

Piloff (US 8650193) teaches the following: 
receive an indication of a change to a map, wherein the change comprises joining of a new road link to an existing road link along a length of the existing road link, wherein the existing road link extends between a first node and a second node, wherein the existing road link has a first road link identifier (fig. 5a, blk 508; col 3, ln 34 – 67), and wherein a new node is formed where the new road link joins the existing road link; generate a first new identifier for a segment of the existing road link between the first node and the new node (fig. 5b, blk 538; col 3, ln 34 – 67); generate a second new identifier for a segment of the existing road link between the new node and the second node, the second new identifier set equal to a function of the first road link identifier and the first new identifier (fig. 5b, blk 538; col 3, ln 34 – 67); assign the first new identifier to the segment of the existing road link between the first node and the new node; and assign the second new identifier to the segment of the existing road link between the new node and the second node (fig. 5b, blk 538)

Piloff does not teach using an XOR function. The general XOR function is taught by Fowe (US 2019/0103019), in paragraph [0111]. However, Fowe does not teach nor suggest the following:
generate a route between an origin and a destination, wherein the route comprises the road link between the first node and the new node identified by the first new identifier and the road link between the new node and the second node identified by the second new identifier, wherein the first road link identifier is identifiable through application of the XOR function to the first new identifier and the second new identifier, wherein the XOR function is applied to correlate link identifiers between different map versions enabling the translation of a map identifier of one version of a map to a different identifier or plurality of identifiers in another version of the map.
These deficiencies in Piloff and Fowe are not made up by any other teachings in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667